TATE, Justice.
The defendant was convicted of attempted distribution of heroin, La.R.S. 14:27, 40:966, and sentenced to twenty years at hard labor. On her appeal, she relies upon two assignments of error, both relating to the sufficiency of the evidence by which she was convicted.
The assignments were perfected as to the denial of her motions for acquittal, La.C.Cr.P. art. 778, and for a new trial, La.C.Cr.P. art. 851. For appellate purposes, these assignments do not raise a reversible issue, unless there is a total lack of evidence to prove the defendant’s guilt of the crime charged or of an essential element of it. State v. Williams, 310 So.2d 513 (La.1975); State v. Pryor, 306 So.2d 675 (La.1975).
In the present case, an undercover narcotics agent testified on behalf of the state as an eyewitness to a transaction in which the defendant sold heroin to two individuals. As provided by La.R.S. 14:27 C (“Attempt”), “ * * * any person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime intended or attempted was actually perpetrated by such person in pursuance of such attempt.” Some evidence thus proves the offense of which the defendant is convicted.
Finding no merit to the assignments of error, we affirm the conviction and sentence.
AFFIRMED.